Russell, C. J.,
dissenting. This case has been here before (Vickers v. Robinson, 157 Ga. 731), and we affirmed the judgment of the lower court'and held, in effect, that Vickers should make a deed to Robinson et al. It is very plain from the record that Vickers did not make the deed when Robinson tendered the money, which we held he should have done, because he believed the land was going higher. It is likewise very plain that the purpose of the present proceeding is to get the land back and keep the payments made by Robinson, because farming land has everywhere declined in value. Ilnder these circumstances, which are plain from the record, I am the more inclined to enforce what I understand to be the law. The case now before us is one to amend the decree formerly entered before the case was brought to the Supreme Court. In the exercise of due diligence, Vickers should have seen to the perfection of the decree upon the first trial. If for any reason the court erred in formulating the decree, this fact should have been brought to the attention of the court at the time the decree was rendered. “The error committed might have been corrected by a proper motion made during the term, and, in the event of the overruling of such motion, by a direct bill of exceptions to this court; but it was too late, after the term at which this judgment was rendered, to attack it by motion.” Crow v. Am. Mtg. Co., 92 Ga. 815, 817 (19 S. E. 31). The motion in this case was made in vacation. See also Booth v. Mohr, 122 Ga. 333 *364(5) (50 S. E. 173), which calls special attention to the variation of the rale where a case has been carried to the Supreme Court, as this case has been. See also Hightower v. Williams, 104 Ga. 608, 610 (30 S. E. 862); Jefferson v. Hamilton, 69 Ga. 401, 404; Burke v. White, 141 Ga. 72, 73 (80 S. E. 311). Other cases could be cited bearing upon this point.